ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Andritz Hydro Corporation                    )      ASBCA No. 62011
                                             )
Under Contract No. W9127S-05-C-0013          )

APPEARANCE FOR THE APPELLANT:                       Laurence Schor, Esq.
                                                     Asmar, Schor & McKenna, PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Allen S. Black, Esq.
                                                   S. DeAnn Lehigh, Esq.
                                                   Daivd Zhai, Esq.
                                                   Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Little Rock

               OPINION BY ADMINISTRATIVE JUDGE WOODROW

      The parties have now resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' settlement agreement and joint motion for entry of consent judgment, that the
appeal is sustained. In the nature of a consent judgment, the Board makes a monetary
award to appellant in the amount of $4,766,035.15. Interest shall be paid on this
amount pursuant to 41 U.S.C. § 7109 from November 18, 2018, until date of payment.

      Dated: February 18, 2020




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


(Signatures continued)
I concur                                        I concur

                                                       .I
                                                     / , '---~-:--~"'-r
                                                           /,,      i.-.--,.--"" "--
ruc~oRD                                         OWEN C. WILSON
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62011, Appeal of Andritz
Hydro Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2